Case 4:19-cv-O00660-CVE-FHM Document 1 Filed in USDC ND/OK on 12/05/19 Page 1 of 10

ce

AO 242 (12/11) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

UNITED STATES DISTRICT COURT FIL |
for the DEC 05 2019

Northern District of Oklahoma

Kemaldo (4 belle frcune

ane

 

 

Mark C. McCartt, Clerk
U.S. DISTRICT COURT

19CV 660CVE - FHM

¥ Case No.

A, Of. &s

Respondent
(name of warden or authorized person having custody of petitioner)

(Supplied by Clerk of Court)

PETITION FOR A WRIT OF HABEAS CORPUS UNDER 28 U.S.C. § 2241

Personal Information

L. (a) Your full name: Ke 3 /JSo (asello flcune

(b) Other names you have used:

2. Place of confinement:
(a) Name of institution: S504 k We SS Cm nat [Ser ConJer
(b) Address: S00 NW. Ae Jer oe
Zulia OK ele» _—

(c) Your identification number: ae es 4.
3. Are you currently being held on orders win
bi aec authorities C1 State authorities O Other - explain:

4, Are you currently:
OA pretrial detainee (waiting for trial on criminal charges)

O Serving a sentence (incarceration, parole, probation, etc.) after having been convicted of a crime
If you are currently serving a sentence, provide:
(a) Name and location of court that sentenced you: W/: 4A
(b) Docket ance of antennal: case: / U/: fo
(c) Date of sentencing: Ah
O Being held on an immigration charge
Other (explain):

a Mail No Cert Svc No-Orig_Sign —

—

NoCpys 4 MoEnwCpys ..0/I _— MS, of 10
Case 4:19-cv-O00660-CVE-FHM Document 1 Filed in USDC ND/OK on 12/05/19 Page 2 of 10

AO 242 (12/11) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

 

Decision or Action You Are Challenging

5. What are you challenging in this petition:

How your sentence is being carried out, calculated, or credited by prison or parole authorities (for example,
revocation or calculation of good time credits)

(Pretrial detention

Aimmigration detention

CO Detainer

OThe validity of your conviction or sentence as imposed (for example, sentence beyond the statutory
maximum or improperly calculated under the sentencing guidelines)

O Disciplinary proceedings

1 Other (explain):

6. Provide more information about the decision or action you are challenging:

(a) Name and location of the agency or court:

(b) Docket number, case number, or opinion number:

(c) Decision or action you are challenging (for disciplinary proceedings, specify the penalties imposed):

(d) Date of the decision or action:

Your Earlier Challenges of the Decision or Action

Th. First appeal
Did you appeal the decision, file a grievance, or seek an administrative remedy?
Yes He

(a) If “Yes,” provide:

(1) Name of the authority, agency, or court:

0

(2) Date of filing:
(3) Docket number, case number, or opinion number:
(4) Result:

(5) Date of result:

(6) Issues raised:

Page 3 of 10
Case 4:19-cv-O00660-CVE-FHM Document 1 Filed in USDC ND/OK on 12/05/19 Page 3 of 10

AO 242 (12/11) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

 

(b) If you answered “No,” explain why vou did not appeal: Ve

8. Second appeal
After the first appeal, did you file a second appeal to a higher authority, agency, or court?
OYes tn

(a) If “Yes,” provide:

(1) Name of the authority, agency, or court:

0

(2) Date of filing: — 7

(3) Docket number, case number, or opinion number:
(4) Result:

(5) Date of result:

(6) Issues raised:

(b) If you answered “No,” explain why you did not file a second appeal: ie

D. Third appeal
After the second Prk file a third appeal to a higher authority, agency, or court?
OYes No

(a) If “Yes,” provide:
(1) Name of the authority, agency, or court:

(2) Date of filing: -

(3) Docket number, case number, or opinion number:
(4) Result! |

(5) Date of result:

(6) Issues raised:

Page 4 of 10
Case 4:19-cv-O00660-CVE-FHM Document 1 Filed in USDC ND/OK on 12/05/19 Page 4 of 10

AO 242 (12/11) Petition fora Writ of Habeas Corpus Under 28 U.S.C. § 2241

 

10.

(b) If you answered “No,” explain why you did not file a third appeal: N/A -

Motion under 28 U.S.C. § 2255
In this petition, are you challenging the validity of your conviction or sentence as imposed?
OYes he
If “Yes,” answer the following:
(a) Have you already filed a motion under 28 U.S.C. § 2255 that challenged this conviction or sentence?
Yes No
If “Yes,” provide:
(1) Name of court:
(2) Case number:
(3) Date of filing:
(4) Result:
(5) Date of result:

(6) Issues raised:

(b) Have you ever filed a motion in a United States Court of Appeals under 28 U.S.C. § 2244(b)(3)(A),
seeking permission to file a second or successive Section 2255 motion to challenge this conviction or
sentence?

Yes Bo

If “Yes,” provide:

(1) Name of court:

(2) Casenumber: CS ;

(3) Date of filing:
(4) Result:
(5) Date of result:

(6) Issues raised:

Page 5 of 10
Case 4:19-cv-O00660-CVE-FHM Document 1 Filed in USDC ND/OK on 12/05/19 Page 5 of 10

AO 242 (12/11) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

 

 

 

11.

(c) Explain why the remedy under 28 U.S.C. § 2255 is inadequate or ineffective to challenge your

conviction or sentence: At

Appeals of immigration proceedings
Does this case concern immigration proceedings?
wees OWNo

If “Yes,” provide:

(a) Date you were taken into immigration custody: ft fh b/ e, / 7 / Lol oe

(b) Date of the removal or reinstatement order: - th MAND WA -
(c) Did you file an appeal aa al of Immigration Appeals?
Yes No

If “Yes,” provide: Sf
(1) Date of filing: NV, Wf _
(2) Case number:

(3) Result:

(4) Date of result:

(5) Issues raised:

(d) Did you appeal the decision to the United States Court of Appeals?
Yes tke
If “Yes,” provide:
(1) Name of court:

(2) Date of filing: |

(3) Case number:

Page 6 of 10
Case 4:19-cv-00660-CVE-FHM Document 1 Filed in USDC ND/OK on 12/05/19 Page 6 of 10

AO 242 (12/11) Petition for a Writ of Habeas Corpus Under 28 U.S.C, § 2241

 

 

(4) Result:
(5) Date of result:

(6) Issues raised:

12 Other appeals
Other than the appeals you listed above, have you filed any other petition, application, or motion about the issues
raised in this petition?

Yes oh Oo
If “Yes,” provide:

(a) Kind of petition, motion, or application:

 

(b) Name of the authority, agency, or court:

(c) Date of filing:

(d) Docket number, case number, or opinion number:
(ec) Result:

(f) Date of result:

(g) Issues raised:

Grounds for Your Challenge in This Petition

U3. State every ground (reason) that supports your claim that you are being held in violation of the Constitution,
laws, or treaties of the United States. Attach additional pages if you have more than four grounds. State the
facts supporting each ground.

aga LZ’ Seen che. fae9. ae ae 19, 20/7 47 The
gf Corner 7/inxl ; 7 Lisa OK! = Go LO ne.

y S3 2 “aA baitence 0 Cav, F
Li Hays! AF undersland They Coun] ry Sed nae:

Page 7 of 10
Case 4:19-cv-O00660-CVE-FHM Document 1 Filed in USDC ND/OK on 12/05/19 Page 7 of 10

AO 242 (12/11) Petition fora Writ of Habeas Corpus Under 28 U.S.C. § 2241

(a) By cd facts (Be brief. ts not cite cases or law.):

hade “dps ATIC. refs Tins With ISA All the Ousidls
gre Clos been here ty the first 120 PrYS AW
Bhothey 20 DS¥S re Vew . Las AY other 20 a7 , £774

ASV QXRL ft AmodnT 0 Fin rie. The 1S Vw @ (Syes
That Can hla nie pele HEL. Thee fect LW — LZ ke
To Know by 70 be Keak Sec}

(b) Did you present Ground One in all appeals that were available t ao
OYes ONo

GrounpD Two: “7 Su, Q 7G | LE2 15 LA by ht1 bah) 1B ye Ag lain
for neki Cah eas 5 ul Be de Apprecciated.

 

(b) Did you present Gr ound Two in 1 all appeals that: were e available to you?
OYes CINo

GROUND THREE:

(b) Did you present Ground Three in all appeals that were available to you?
Yes CINo

Page 8 of 10
Case 4:19-cv-00660-CVE-FHM Document 1 Filed in USDC ND/OK on 12/05/19 Page 8 of 10

AO 242 (12/11) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

 

GROUND FOUR:

(a) Supporting facts (Be brief Do not cite cases or law.):

(b) Did you present Ground Four in all appeals that were available to you?

Yes OINo
14, If there are any grounds that you did not present in all appeals that were available to you, explain why you did
not:

Request for Relief

15. State exactly what you want the court to do:

Page 9 of 10
Case 4:19-cv-00660-CVE-FHM Document 1 Filed in USDC ND/OK on 12/05/19 Page 9 of 10

AO 242 (12/11) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241
Declaration Under Penalty Of Perjury

If you are incarcerated, on what date did you place this petition in the prison mail system:

I declare under penalty of perjury that I am the petitioner, I have read this petition or had it read to me, and the

information in this petition is true and correct. I understand that a false statement of a material fact may serve as the basis
for prosecution for perjury.

  

Date: f/-~22—-Zo[F

Signatyré of Petitioner

Signature of Attorney or other authorized person, if any

Page 10 of 10
Case 4:19-cv-00660-CVE-FHM Document 1 Filed in USDC ND/OK on 12/05/19 Page 10 of 10

 
